                                          Case 3:20-cv-06021-WHO Document 42 Filed 11/25/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROCK THE VOTE, et al.,                            Case No. 20-cv-06021-WHO
                                                        Plaintiffs,
                                   8
                                                                                           JUDGMENT
                                                 v.
                                   9

                                  10     DONALD J. TRUMP, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons set forth in the court’s Order of October 29, 2020 dismissing plaintiffs’

                                  14   complaint, and plaintiffs’ decision not to amend, judgment is accordingly entered in favor of the

                                  15   defendants and against plaintiffs.

                                  16          IT IS SO ORDERED.

                                  17   Dated: November 25, 2020

                                  18
                                  19
                                                                                                   William H. Orrick
                                  20                                                               United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
